PER CURIAM.
Upon the defendant’s confession of error, the sentences imposed in this case, which departed downward from the sentencing guidelines, are reversed because there is no evidentiary support for either of the two reasons given by the trial court to justify the said departure, see State v. Chesney, 509 So.2d 380, 381 (Fla. 2d DCA 1987); Mitchell v. State, 507 So.2d 686, 688 (Fla. 1st DCA 1987); Medlock v. State, 489 So.2d 848, 849 (Fla. 5th DCA 1986), and the cause is therefore remanded to the trial court with directions (a) to allow the defendant, if he chooses, to withdraw his guilty plea to the charges against him inasmuch as he entered such a plea on the express condition that he would receive the sentence which we are reversing today, see State v. Thomas, 516 So.2d 1058 (Fla. 3d DCA 1987); State v. Williams, 515 So.2d 1051 (Fla. 3d DCA 1987); State v. Johnson, 512 So.2d 1116 (Fla. 3d DCA 1987) or (b) to resentence the defendant within the sentencing guidelines if the defendant elects not to withdraw his guilty plea.
Reversed and remanded.